  Case 17-01133            Doc 85         Filed 02/18/20 Entered 02/18/20 13:01:00            Desc Main
                                           Document     Page 1 of 17



                                  UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MASSACHUSETTS
                                              EASTERN DIVISION

  In re

  EDWARD PAPAMECHAIL,                                       Chapter 7
                                                            Case No. 17‐10032‐FJB
                              Debtor

  EDWARD PAPAMECHAIL,

                              Plaintiff

  v.
                                                            Adversary Proceeding
                                                            No. 17‐1133
  STIGLIANO, INC., and
  ROCCO VIGORITO,

                              Defendants



                                           MEMORANDUM OF DECISION

            By his amended complaint in the above‐captioned adversary proceedings, plaintiff and chapter 7

debtor Edward Papamechail (“the Debtor” or “Edward”) seeks compensatory and punitive damages

against the defendants under 11 U.S.C. § 362(k)(1) for alleged violations of the automatic stay. After a

trial, the Court now enters the following as its findings of fact and conclusions of law.

       I.       Procedural History

            On January 5, 2017, the Debtor filed a petition for relief under chapter 13 of the Bankruptcy

Code, thereby commencing the bankruptcy case in which this adversary proceeding arises. On March 9,

2017, the case was converted to one under chapter 7 of the Bankruptcy Code, and it has remained a

case under that chapter.

            On October 24, 2017, the Debtor filed in this chapter 7 case the complaint commencing this

adversary proceeding, which complaint he has amended once (as amended, “the Complaint”). It names
    Case 17-01133         Doc 85       Filed 02/18/20 Entered 02/18/20 13:01:00                     Desc Main
                                        Document     Page 2 of 17



two defendants: Stigliano, Inc. (“Stigliano”), a Massachusetts corporation, and its president and sole

owner, Rocco Vigorito (“Vigorito”) (together, “the Defendants”). By the Complaint, the Debtor seeks

compensatory and punitive damages under 11 U.S.C. § 362(k)(1) for violations of two parts of the

automatic stay in 11 U.S.C. § 362(a): part (a)(1), by continuing and prosecuting an eviction action against

him in state court; and part (a)(3), by taking various acts to obtain possession of property of the estate

or of property from the estate or to exercise control over property of the estate, all of which, the Debtor

contends, caused him severe emotional distress and injury to and loss of personal and business assets.1

For these alleged violations, the Complaint demands compensatory and punitive damages and

attorney’s fees. In answering, defendant Stigliano asserted (among other defenses) the affirmative

defense of setoff, stating as the basis thereof that the Debtor owes to Stigliano compensation for his use

and occupancy of the premises in issue, and that the Debtor’s recovery herein, if any, should be offset

by the use and occupancy owed.

        In a joint pretrial memorandum, the parties stipulated to a limited number of facts. They tried

the remaining factual issues over three days, during which the Court heard the testimony of six

witnesses: the Debtor, Vigorito, Pamela Papamechail, Jordan Shapiro, Philip Romano, and Ronald

Wronski. After trial, the parties submitted proposed findings and conclusions, made closing arguments,

and thereafter submitted briefs on the Defendants’ good faith defense.

        After taking the matter under advisement, the Court issued an order to show cause why it

should not take judicial notice of (i) the schedules and statements of financial affairs that the Debtor

filed in Cases No. 17‐10032 [docs. #22 and #70] and No. 17‐12919 [docs. # 19] and (ii) the fact that the

the Debtor and Pamela Papamechail have between them commenced the seven bankruptcy cases



1
  The Complaint further suggests that it is also based on violations of the stay in part (a)(4) of “any act to . . .
enforce any lien against property of the estate.” 11 U.S.C. § 362(a)(4). However, the Debtor has not pressed this
contention; he made no mention of part (a)(4) or of acts to enforce a lien in his proposed findings and conclusions,
his closing arguments, or the Joint Pretrial Memorandum. I conclude that he has abandoned his reliance on part
(a)(4).

                                                         2
  Case 17-01133          Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                Desc Main
                                      Document     Page 3 of 17



enumerated above between 2010 and 2017. The Debtor filed no response to this order to show cause,

whereupon for the reasons set forth in the order to show cause, the Court took judicial notice of (i) the

schedules and statements of financial affairs that the Debtor filed in Cases No. 17‐10032 [docs. #22 and

#70] and No. 17‐12919 [docs. # 19] and (ii) the fact that the Debtor and Pamela Papamechail have

between them commenced the seven bankruptcy cases enumerated above between 2010 and 2017.

These shall constitute part of the evidentiary record in this adversary proceeding.

          At the same time and in the same document as the order to show cause regarding judicial

notice, the Court further ordered the Debtor to show cause why he should not now be judicially

estopped in the present adversary proceeding from seeking relief as to assets that he did not disclose on

the schedules and statement of financial affairs in Case No. 17‐10032. The Debtor did answer this order

in writing, opposing the proposed judicial estoppel. The Court then reopened the evidence to permit the

Debtor to adduce evidence in support of his response to the order to show cause and for the

Defendants to submit evidence concerning that response and the issue it addresses; and a further day of

trial was held for that purpose, at which the Debtor and Pamela Papamechail.

    II.       Jurisdiction and Authority

          This is a proceeding to recover damages for violation of the automatic stay. It arises under the

Bankruptcy Code and in a bankruptcy case and therefore falls within the jurisdiction given the district

court in 28 U.S.C. § 1334(b). By standing order of reference, the District Court has referred the matter

to the bankruptcy court pursuant to 28 U.S.C. § 157(a). It is a core proceeding within the meaning of 28

U.S.C. § 157(b)(1). The bankruptcy court accordingly has authority under that subsection to enter final

judgment on the complaint.




                                                      3
    Case 17-01133        Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                   Desc Main
                                      Document     Page 4 of 17



     III.    Findings of Fact

             1. On January 5, 2017, Edward filed in this court a petition for relief under chapter 13 of

     the Bankruptcy Code, thereby commencing the bankruptcy case in which this adversary proceeding

     arose and was filed, Case No. 17‐10032.

             2. Prior to the filing of case No. 17‐10032, Edward’s wife, Pamela Papamechail (“Pamela”)

     had commenced five other bankruptcy cases between 2010 and 2016: specifically, cases No. 10‐

     16772, No. 11‐20445, No. 12‐18899, No. 14‐14475, and No. 16‐11660, all in the District of

     Massachusetts. With the two cases discussed in these findings, Edward and Pamela have together

     filed a total of seven cases since 2010.

             3. At the time of his filing of Case No. 17‐10032, Edward and Pamela owned the real

     property located at 18 Boston Street, Middleton, Massachusetts (“the Real Property”), and the Real

     Property was encumbered by a mortgage they gave to Chesterton Capital, LLC (“Chesterton”).

             4. The Real Property had on it a house that included three residential units that Edward

     and/or Pamela leased to third parties. The Real Property also included two separate garages, known

     as the Lower Garage and the Upper Garage.2 Edward and Pamela did not reside at the Real

     Property. As of the commencement of Case No. 17‐10032, they, or one or the other of them, used

     the Real Property and the Upper and Lower Garages as the base of operations for a small,

     unincorporated business known as Danvers Cesspool. Edward had previously been involved in

     Danvers Cesspool, but by the time of this bankruptcy filing, illness had sidelined him, and the

     business was carried on solely by Pamela.

             5. On March 9, 2017, Case No. 17‐10032 was converted to one under Chapter 7, and to

     date it has remained a case under that chapter. Upon the case’s conversion to chapter 7, a trustee




2
 It is unclear whether the Upper Garage and the Lower Garage are separate buildings or separate parts of one
building.

                                                       4
    Case 17-01133         Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                   Desc Main
                                       Document     Page 5 of 17



     was appointed who has continued to serve in that capacity. On June 7, 2019, the chapter 7 trustee

     filed a report of no distribution. He has not filed a notice of abandonment as to any asset of the

     estate.

               6. On April 25, 2017, on a contested motion by Chesterton for relief from the automatic

     stay, the Court entered in Case No. 17‐10032 an order granting the motion (the “Relief from Stay

     Order”). The Relief from Stay Order was entered pursuant to both § 362(d)(2) and § 362(d)(4) and

     expressly stated that the relief thereby being granted was being granted to Chesterton and for the

     purpose of foreclosing its mortgage on the Real Property. The Relief from Stay Order did not state

     that it was also being given to Chesterton’s successors and assigns; nor did it indicate that it was

     being given for any purpose other than to foreclose Chesterton’s mortgage.

               7. Stigliano acquired ownership of the real property on or about June 16, 2017, from

     Chesterton Capital, LLC at a foreclosure auction. (Stipulated Facts, ¶ 1) The evidence shows that

     Chesterton Capital LLC executed a foreclosure deed dated June 14, 2017, that conveyed

     Chesterton’s title to the real property at 18 Boston Street, Middleton, Massachusetts, to Stigliano.

     Inc.3

               8. Edward alleges that after Stigliano acquired ownership of the Real Property, the

     Defendants interfered with his ownership rights as to numerous items of personal property that he

     stored at the Real Property, including by theft, sequestration, destruction, or disposal. The items in

     issue are enumerated in only one place, a 12‐page handwritten list that was prepared by Pamela

     and introduced into evidence as Debtor’s Exhibit 6 (“the List”). In the List, Pamela identifies

     approximately 91 items and assigns a value to each.




3
 Though unexplained, the two‐day discrepancy as to the date on which Stigliano acquired title to the Real
Property is, for present purposes, immaterial.

                                                        5
Case 17-01133        Doc 85         Filed 02/18/20 Entered 02/18/20 13:01:00               Desc Main
                                     Document     Page 6 of 17



         9. The specified value for each item, Pamela testified, is the replacement value of that item

 as she ascertained it through internet research. As to no item did she identify the source of the

 information in question (except that the source was on the internet). Edward testified that as to a

 few of the items, he, not Pamela, did the valuation research, and he obtained the values by calling a

 dealer and inquiring about the present cost of replacing the items in question.

         10. The List included sixteen items that Pamela valued at $1,000.00 or more:




                    ITEM                                                       ASCRIBED VALUE
                    15 pieces granite curbing                                        $3,300.00
                    10 suction hoses with fittings                                   $1,250.00
                    A framing nailer and finishing air guns                         $1,4000.00
                    A satchel of tools                                               $2,000.00
                    17 loads of grindings                                            $4,250.00
                    15 loads of fill                                                 $2,250.00
                    15 loads of loam                                                 $8,775.00
                    Tires on plumbing truck, punched in with a sharp object.
                    To remove and install new tires:                                 $1,200.00
                    Tractor rear large tire punched in with a sharp object.
                    To remove and instal:                                            $1,800.00
                    An 8‐foot quick‐mount Fisher plow                                $4,400.00
                    40‐foot trailer load full of antique items                      $20,000.00
                    A tractor                                                       $15,500.00
                    4 storm drains, grate and body, heavy duty                       $1,300.00
                    A trailer box                                                    $2,500.00
                    A box truck                                                      $1,000.00
                    A wood splitter                                                  $4,000.00


         11. Edward presented no testimony—from himself, Pamela, or anyone else—or evidence in

 any form that the items on the List, or any one or group of them, were his on January 5, 2017, when

 he filed the bankruptcy petition commencing Case No. 17‐10032. The fact that a particular item was

 located on the Real Property during the months in question does not resolve the issue. Any given


                                                     6
     Case 17-01133           Doc 85       Filed 02/18/20 Entered 02/18/20 13:01:00             Desc Main
                                           Document     Page 7 of 17



       item could as easily have been Pamela’s as Edward’s or could have been stored on the Property for

       another owner.

                12. The List itself includes evidence that one of the items—certain “train jacks” valued at

       $250.00—belonged not to Edward or Pamela but to an entity identified as “Jacks building.”

       Specifically, as to the train jacks, Pamela made a parenthetical notation on the List that “Jacks

       building wants it back.”4

                13. In Case No. 17‐10032 and on February 1, 2017, Edward filed Schedule A/B, a schedule of

       the real and personal property that he owned as of the commencement of that bankruptcy case. As

       to this schedule, he filed a declaration, which he signed on February 1, 2017, stating: “Under penalty

       of perjury, I declare that I have read the summary and schedules filed with this declaration and that

       they are true and correct.” In this schedule, he listed none of the personalty that he now contends

       he owned at the time of his bankruptcy filing and consequently, by operation of 11 U.S.C. §

       541(a)(1), became property of his bankruptcy estate. Among other things, the schedule asked, at

       Part 5, item 37, “Do you have any legal or equitable interest in any business‐related property?” The

       Debtor responded, “no.” At Part 7, item 53, the schedule asked: “Do you have any other property of

       any kind you did not already list?” Edward again responded, “no.” Had he owned the personalty in

       question on the date of the petition, he would have been obligated to list the personalty

       somewhere on Schedule A/B, in response to item 53 if nowhere else. Also, as many of the items are

       related to the plumbing and septic businesses that Pamela and Edward carried on, if Edward had an

       interest in any of the personalty, he was obligated to answer item 37 in the affirmative.

                14. In the same case and on the same day, Edward also filed a Statement of Financial Affairs

       (SOFA). He signed the SOFA under penalty of perjury, expressly averring that “I have read the

       answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of


4
    The discrepancy between the singular and the plural is in the List.

                                                            7
Case 17-01133        Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                  Desc Main
                                  Document     Page 8 of 17



 perjury that the answers are true and correct.” At item 22, the SOFA asked: “Have you stored

 property in a storage unit or place other than your home within 1 year before you filed for

 bankruptcy?” Edward again responded, “no.” This answer contradicts the testimony of Edward and

 Pamela at trial that Edward stored at the Real Property the numerous items of personal property for

 which he now seeks compensation.

         15. In the same case on April 14, 2017, Edward filed an amended statement of financial

 affairs (“Amended SOFA”), which he signed under penalty of perjury. At item 22, the Amended

 SOFA asked: “Have you stored property in a storage unit or place other than your home within 1

 year before you filed for bankruptcy?” Edward again responded, “no.”

         16. On August 17, 2017, Edward filed in this Court another petition for relief under chapter

 13 of the Bankruptcy Code, thereby commencing another bankruptcy case, Case No. 17‐12919.

 (Stipulated Facts, ¶ 2) This second case has at all times since its filing been a case under chapter 13.

         17. On August 31, 2017 and in Case No. 17‐12919, Edward filed a schedule of the assets he

 owned as of the date of the commencement of that case, which schedule he signed under penalty

 of perjury. In this schedule, he listed none of the personalty that is at issue in this adversary

 proceeding. Among other things, the schedule asked, at Part 5, item 37, “Do you have any legal or

 equitable interest in any business‐related property?” The Debtor responded, “no.” At Part 7, item

 53, the schedule asked: “Do you have any other property of any kind you did not already list?” The

 Debtor again responded, “no.”

         18. Also on August 31, 2017 and in Case No. 17‐12919, Edward filed a statement of

 financial affairs that he signed under penalty of perjury. In it, he averred, at item 22, that he had not

 stored property in a place other than his home within one year before he filed the petition

 commencing that case.




                                                   8
Case 17-01133         Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                   Desc Main
                                   Document     Page 9 of 17



         19. As to one item on the list, a “4 man aluminum canoe” that Pamela valued at $400.00,

 Edward admitted on cross‐examination that he failed to list it on the schedule of assets he signed

 under penalty of perjury and filed in Case No. 17‐12919. Edward was unable to explain the

 discrepancy between his testimony that the Defendants had interfered with his rights as to this

 asset and his omission of the asset from his schedules except by stating that, though he had signed

 the schedules, he’d had nothing to do with their preparation. Pamela, he said, had handled this for

 him. Pamela and the attorney through whom Edward filed the schedules testified at trial, but

 neither attempted to explain the discrepancy. I conclude that both Edward and Pamela are not to be

 believed as to the existence and ownership of the assets in issue or as to any fact in dispute.

         20. I have no basis on which to determine, as to any given item on the List, that (if it existed

 at all) it belonged to Edward and not entirely to Pamela or to another person or entity. The evidence

 does not preponderate in favor of a finding that the items on the List belonged to Edward as of the

 commencement of Case No. 17‐10032 or at any later date relevant to this proceeding. Edward has

 failed to carry his burden on this issue. As to all the items on the List, there is little or no evidence,

 other than the List itself, that they even existed or that, if they existed, they were kept at the Real

 Property. According to the sworn averments of the Debtor in the Schedule A/B and SOFA and

 Amended SOFA that he filed in Case No. 17‐10032, and the Schedule A/B and SOFA that he filed in

 Case No. 17‐12919, he had no interest in any of the listed items, and he had no personal property

 stored at any location other than his home.

         21. As to each item on the List, I find that Edward has failed to prove by a preponderance of

 the evidence that it existed, that it was kept at the Real Property, that it belonged to Edward and

 not another, and that it had the replacement value stated on the List.

         22. When ordered to show cause why he should not be judicially estopped in the present

 adversary proceeding from seeking relief as to assets that he did not disclose on the schedules and


                                                    9
Case 17-01133        Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                Desc Main
                                 Document      Page 10 of 17



 SOFA that he filed in Case No. 17‐10032, Edward responded by submitting first an affidavit dated

 June 22, 2019 [Exhibit 1 to doc. #71, the “Original Affidavit”], signed both by both himself and

 Pamela, and then a supplemental affidavit [doc. #75, the “Supplemental Affidavit”].

         23. In the Original Affidavit, Edward and Pamela averred (in relevant part): “When we met

 with our counsel to file the various petitions over the years, we did not believe that the items in the

 garage had any value and we did not discuss the same with counsel. We did not even think about

 the items in the garage as items we should be separately disclosing in our petitions. They were older

 items generally usable (but not presently being used) in Edward’s plumbing business stored in the

 garage, such as tools, grindings, wires, and general supplies, and items used in either the sewer

 cleaning or plumbing business that were old and we believed had no value to us at the time. We

 totally forgot about the existence of the items in the garage until the Defendants started to remove

 and take them[.]”

         24. In their Supplemental Affidavit, Edward and Pamela made further averments at greater

 length, but to the same effect: in filling out the schedules, we didn’t even think of the items as

 needing to be disclosed; and “we totally forgot about the existence of the items in the garage or the

 yard until the Defendants started to remove and take them.”

         25. These responses of Edward and Pamela in their Original Affidavit and Supplemental

 Affidavit are not credible. Neither attempts to explain why, in Case No. 17‐10032 and also Case No.

 17‐12919, they answered item 22 of the SOFA by stating that at item 22 Edward had not stored

 property in a place other than his home within one year before he filed the petition commencing

 those cases. I fail to see how they can have answered that question in the negative and not been

 prompted by it to remember the considerable number of items of personal property kept at the

 Real Property. Also, from their testimony at trial, Pamela and Edward made clear that during the

 summer of 2017, after their interest in the Real Property had been foreclosed on, Pamela spent a


                                                 10
  Case 17-01133            Doc 85    Filed 02/18/20 Entered 02/18/20 13:01:00                 Desc Main
                                     Document      Page 11 of 17



    great deal of time at the Real Property and was almost daily involved in the business of figuring out

    what to do with all the personalty stored there: they had to move it off the Real Property. In fact,

    they both allege that it is during the summer months that the Defendants began interfering with

    their rights to that personalty, causing the consternation that prompted their complaint in this

    adversary proceeding. It is inconceivable that Edward and Pamela were not, when they filed the

    schedules and SOFA in Case No. 17‐12919 on August 31, 2017, fully aware of and concerned about

    the personalty that was stored at the Real Property. They state that the petition commencing that

    case was filed in urgency, but, even if this were true, it would not explain the false answers; the

    schedules and SOFA were not filed with the petition but two weeks later, without urgency. It is clear

    to me that Edward, with Pamela’s assistance, completed the schedules and SOFA in Case No. 17‐

    12919 with either intent to deceive or reckless disregard for the truth regarding the personalty kept

    at the Real Property. I have no reason to conclude that their misstatements in Case No. 17‐10032

    were of a different genesis, especially because (i) when that case was filed, the Edward and Pamela

    were facing ongoing attempts to foreclose on the Real Property and must have been concerned

    about the personalty they stored there, and (ii) their protestations of innocent forgetfulness are

    simply not credible.

    IV.       Discussion

          The Complaint seeks relief under § 362(k)(1). Subsection (k)(1) provides that “[e]xcept as

provided in paragraph (2),” which has no application here, “an individual injured by any willful violation

of a stay provided by this section shall recover actual damages, including costs and attorneys’ fees, and,

in appropriate circumstances, may recover punitive damages.” 11 U.S.C. § 362(k)(1). Recovery under this

subsection thus requires proof of, among other things, a violation of a stay provided by § 362. It is

incumbent on the complaining debtor to identify the particular stays in § 362 that were violated and, as

to each, the particular acts that violated it. In the Complaint, Edward cites three parts of the stay that


                                                     11
  Case 17-01133          Doc 85     Filed 02/18/20 Entered 02/18/20 13:01:00                   Desc Main
                                    Document      Page 12 of 17



(by suggestion more than express allegation) he contends the defendants violated: stays in § 362(a)(1),

(a)(3), and (a)(4).

             a. Part (a)(4)

         Without expressly having said so, Edward now appears to have abandoned any reliance on

subsection (a)(4). That subsection stays “any act to create, perfect, or enforce any lien against property

of the estate.” 11 U.S.C. § 362(a)(4). The Complaint mentions no lien and alleges no act by either

defendant to create, perfect, or enforce one. No evidence was presented at trial of any act by either

defendant to create, perfect, or enforce a lien. And Edward seeks no conclusion of law under subsection

(a)(4). To be clear, I now find and conclude that Edward has failed to establish a violation of the stay in

subsection (a)(4).

             b. Part (a)(1)

         It is unclear whether Edward continues to maintain that the Defendants violated a stay in

subsection (a)(1); he has proposed no conclusion of law thereunder. Subsection (a)(1) stays

                  the commencement or continuation, including the issuance or
                  employment of process, of a judicial, administrative, or other action or
                  proceeding against the debtor that was or could have been commenced
                  before the commencement of the case under this title, or to recover a
                  claim against the debtor that arose before the commencement of the
                  case under this title[.]

11 U.S.C. § 362(a)(1). The factual gravamen of the Complaint’s allegation as to this subsection—the only

judicial, administrative, or other action or proceeding against Edward that either defendant is alleged or

proven to have brought during this bankruptcy case—was Stigliano’s eviction action in Salem District

Court. Stigliano could not have brought that action before the commencement of the bankruptcy case

(that is, Case No. 17‐10032) because Stigliano did not own the Real Property before the beginning of

that case. Stigliano acquired title to the Real Property only during the case. Subsection (a)(1) stays only

those actions or proceedings that “[were] or could have been commenced before the commencement

of the case under this title, or to recover a claim against the debtor that arose before the

                                                     12
  Case 17-01133           Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                Desc Main
                                      Document      Page 13 of 17



commencement of the case under this title[.]” 11 U.S.C. § 362(a)(1). Because the eviction action could

not have been brought before the commencement of the bankruptcy case and (insofar as it may be

characterized as a proceeding to recover a claim) did not concern a claim that arose before the

commencement of the bankruptcy case, the eviction action cannot have constituted a violation of the

stay in subsection (a)(1). For this reason, insofar as Edward may continue to rely on this subsection, I

now find and rule that he has failed to establish a violation of its stay.

               c. Part (a)(3)

           This leaves subsection (a)(3), which stays “any act to obtain possession of property of the estate

or of property from the estate or to exercise control over property of the estate[.]” 11 U.S.C. § 362(a)(3).

Edward does clearly continue to rely on this subsection. Nonetheless, though (a)(3) contains three

separate stays, he does not specify which of the three he contends was violated. Nor does he specify the

property that he contends was the subject of each violation. Nor does he devote any effort to

establishing, as to each or any given item, that it was “property of the estate” or “property from the

estate.”

                        i. The Stays Concerning Property of the Estate

           As noted, subsection (a)(3) contains three stays. Two concern property of the estate: the stays

of (i) any act to obtain possession of property of the estate and (ii) any act to exercise control over

property of the estate. Each of these requires identification of the particular property in issue and proof

that it was property of the estate. Edward clearly implies that the property of the estate in issue

included the items of personalty that are identified on the 12‐page itemized list that Pamela prepared

and that is Plaintiff’s Exhibit 6. Edward may also contend—but this is much less clear—that the property

of the estate in issue included the Real Property, too.

           The estate in question is the bankruptcy estate that was created upon Edward’s commencement

of his bankruptcy case. See 11 U.S.C. § 541(a) (“The commencement of a case under section 301 . . . of


                                                       13
  Case 17-01133         Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                  Desc Main
                                    Document      Page 14 of 17



this title creates an estate.”). The estate is comprised of the property specified in the seven paragraphs

of § 541(a). 11 U.S.C. § 541(a) (“Such estate is comprised of all the following property, wherever located

and by whomever held[.]”). For failure of Edward to indicate otherwise, it appears that he is relying on

paragraph (a)(1), which brings into the estate, subject to exceptions not applicable here, “all legal or

equitable interests of the debtor in property as of the commencement of the case.” 11 U.S.C. §

541(a)(1). Therefore, as to each item of property that forms the basis of his claim under § 362(k)(1),

Edward bore the burden of establishing that he held, as to that item, a legal or equitable interest in it as

of the commencement of his bankruptcy case.

        As to the personalty, including each and every item thereof, I have found that Edward has failed

to carry that burden. By virtue of this finding, Edward has not established that the personalty was

property of the estate. Consequently, his claims with respect to the personalty under the two stays in §

362(a)(3) that concern property of the estate must be dismissed.

        In addition, where Edward failed to list the personalty in the schedules of personal property that

he filed in this case and has failed to demonstrate that this omission was not knowing or intentional of

the result of reckless disregard in completing the schedules and SOFA, I hold that he is judicially

estopped from seeking damages for violation of the automatic stay as to the items in issue. Guay v.

Burack, 677 F.3d at 17 (affirming dismissal of claims debtor had failed to schedule, and noting that “it is

well established that a failure to identify a claim as an asset of a bankruptcy proceeding is a prior

inconsistent position that may serve as the basis for application of judicial estoppel”), and Payless

Wholesale Distribs., Inc. v. Alberto Culver (P.R.) Inc., 989 F.2d 570, 571 (1st Cir.1993) (“[H]aving obtained

judicial [bankruptcy] relief on the representation that no claims existed, [plaintiff] cannot now resurrect

them and obtain relief on the opposite basis.”); see In re Stephen Angelo, 480 B.R. 70, 93‐97 (Bankr. D.

Mass. 2012).




                                                     14
  Case 17-01133         Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                  Desc Main
                                    Document      Page 15 of 17



        As to the Real Property, Edward has established, and it is undisputed, that Edward held an

interest in the Real Property upon the commencement of his bankruptcy case, but that is not the end of

the matter. Section 362(c)(1) of the Bankruptcy Code states that “the stay of an act against property of

the estate under subsection (a) of this section continues until such property is no longer property of the

estate.” 11 U.S.C. § 362(c)(1). The stays in § 362(a)(3) of acts to obtain possession of, or to exercise

control over, property of the estate are each a “stay of an act against property of the estate” within the

meaning of § 362(c)(1). Upon Chesterton’s execution of the foreclosure deed by which it conveyed

Edward’s interest in the real property to Stigliano, Edward’s equity of redemption as to the Real

Property—which equity of redemption was then, by virtue of § 541(a)(1), property of the estate—was

extinguished. This extinguished the estate’s interest in the Real Property and, by operation of §

362(c)(1), terminated the application of the “property of the estate” stays in § 362(a)(3)—those of acts

to obtain possession of, or to exercise control over, property of the estate—to acts against the Real

Property. I therefore conclude that at all relevant times—that is, at all times from and after the moment

of Stigliano’s purchase of the Real Property—the Defendants’ acts to obtain possession of or to exercise

control over the Real Property cannot have constituted violations of these two stays in § 362(a)(3).

Consequently, Edward’s claims with respect to the Real Property under the two stays in § 362(a)(3) that

concern property of the estate must be dismissed.

                     ii. The Stay Concerning Property from the Estate

        The third stay in § 362(a)(3) is of “any act to obtain possession . . . of property from the estate.”

11 U.S.C. § 362(a)(3) (emphasis added). The meaning, scope, and application of this stay are unclear.

Edward articulates no position as to what specifically it stays and how it was violated here. I therefore

conclude that he has abandoned any reliance on this part of subsection (a)(3).




                                                     15
  Case 17-01133         Doc 85      Filed 02/18/20 Entered 02/18/20 13:01:00                  Desc Main
                                    Document      Page 16 of 17



            d. Conclusion as to § 362(k)(1)

        For these reasons, I conclude that Edward has failed to establish the first requirement of a claim

for damages under § 362(k)(1), that the defendant violated a stay in § 362. It follows that he is entitled

to no relief under § 362(k)(1).

            e. Extraneous Matters

        Edward’s complaint is based entirely on § 362(k)(1). Nonetheless, in his proposed findings and

conclusions, he also seeks relief on two other grounds.

        First, he seeks an award of sanctions under Fed. R. Bankr. P. 9011(c) against the Defendants’

attorney for filing and pursuing the Defendants’ eviction action against them. Edward is not entitled to

this relief for many reasons, procedural and substantive. First, the attorney is not a named defendant,

and this action was not tried against him. Second, the applicable rule of bankruptcy procedure governs

procedure in bankruptcy cases, but the conduct in question occurred in other proceedings elsewhere.

Third, sanctions for violation of Rule 9011 require a motion, but Edward has filed no motion for this

relief. Fourth, the gravamen of this demand is that the attorney prosecuted an eviction action without a

good faith belief or argument that the automatic stay did not stay the eviction action, but Edward has

failed to show that the eviction action was stayed by a stay in § 362(a).

        Second, Edward seems to contend that he is entitled to damages under Massachusetts tort law

for the emotional distress that, he alleges, the defendants caused him by the conduct complained of

here, provided only that he proves the four elements of the Massachusetts tort of intentional infliction

of emotional distress. See Agis v. Howard Johnson Co., 371 Mass. 140, 144–45, 355 N.E.2d 315 (1976).

If Edward is arguing that he is entitled to emotional distress damages under § 362(k)(1) without proof of

a violation of the stay, I reject that argument because a violation of the stay is an express and necessary

requirement for relief of any kind under § 362(k)(1). If Edward is now seeking damages on the entirely

separate basis of the Massachusetts tort of intentional infliction of emotional distress, I reject that


                                                     16
  Case 17-01133            Doc 85        Filed 02/18/20 Entered 02/18/20 13:01:00                        Desc Main
                                         Document      Page 17 of 17



argument because his complaint pleads no claim for relief under Massachusetts tort law, the adversary

proceeding was not tried on that theory,5 and it would be unfair to the Defendants to entertain that

theory at this juncture.6

    V.        Conclusion

         For the reasons set forth above, Edward has established no right to relief. The complaint shall

be dismissed on its merit.



Date: February 18, 2020                                 _______________________________
                                                        Frank J. Bailey
                                                        United States Bankruptcy Judge




         5
           Had he pled a count for intentional infliction of emotional distress, this court could not have tried it. See
28 U.S.C. § 157(b)(5) (requiring district court to order that personal injury tort claims be tried in the district court).

         6
           For what it may be worth, Edward has failed to show either (i) that such emotional distress as he
suffered was so severe that no reasonable person could be expected to endure it or (ii) that defendants’
precipitating behavior was extreme, outrageous, and beyond all possible bounds of decency. Therefore, on the
evidence presented, he would be entitled to no relief for intentional infliction of emotional distress under Agis v.
Howard Johnson Co., 371 Mass. at 144–45.


                                                            17
